DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Abstract
The abstract of the disclosure is objected to because it contains form and legal phraseology often used in patent claims.  The phraseology “means” in lines 1, 2, and 3 (two instances) should be removed.  See MPEP § 608.01(b).
Claim Interpretation
The examiner notes that transitional phrases other than “comprising”, “consisting essentially of” and “consisting of” must be interpreted in light of the specification to determine whether open or closed claim language is intended (MPEP 2111.03).  
Regarding claim 1, the transitional phrase “which includes” is being interpreted as open terminology, allowing the inclusion of other components in addition to those recited.  If the applicant disagrees with this interpretation, the examiner recommends using one of the transitional phrases “comprising”, “consisting essentially of” or “consisting of” to improve the clarity of the claims.
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
The limitations “first transfer means” and “second transfer means” in claims 1, 6, 7, 11 are being treated as invoking 35 USC 112(f).
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: 
“first transfer means” in claim 2; and 
“second transfer means” in claim 3.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Claim Objections
Claims 1-11 are objected to because of the following informalities:
Regarding claim 1, line 10: the word “centre” should be “center”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 8, line 2: the limitation “the conveyor tracks” has a lack of antecedent basis rendering the claim indefinite.  The claim appears to reference the conveyor tracks introduced in both claims 2 and 3.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Neitzel (DE 2747249) in view of Hale (US Patent 5,143,198).
Regarding claim 1, Neitzel discloses a grouping station for loading pallets (2), which includes first transfer means (37) for transferring the loading pallets to the grouping station and second transfer means (7) for forwarding the loading pallets from the grouping station, 
characterized in that the grouping station is arranged for at least two different sizes of loading pallet having a discontinuous base area (station is capable of using different sized loading pallets), and 
the first transfer means and the second transfer means are both arranged for two different handling directions of the loading pallet (fig 2), and 
the first transfer means are arranged to assemble and center two or three loading pallets before forwarding the loading pallets from the grouping station (fig 2).
Regarding claim 2, Neitzel also discloses the first transfer means are formed of conveyor tracks arranged in parallel (fig 2, left and right sides), which are arranged for two different handling directions of the loading pallet (fig 2).
Regarding claim 3, Neitzel also discloses the second transfer means are formed of conveyor tracks arranged in parallel, which are arranged for two different handling directions of the loading pallet (fig 2).
Regarding claim 4, Neitzel also discloses the conveyor tracks are formed of roller and/or chain conveyors (fig 2).
Regarding claim 5, Neitzel also discloses the conveyor tracks are formed of roller and/or chain conveyors (fig 2).
Regarding claim 6, Neitzel also discloses the first transfer means and the second transfer means are arranged to be set at different levels vertically, so that the transfer means being used at any time is higher than the transfer means not being used (paragraph 0020).
Regarding claim 7, Neitzel also discloses the direction of movement of the first transfer means is transverse to the direction of movement of the second transfer means (fig 2).
Regarding claim 8, Neitzel also discloses the conveyor tracks are arranged to cross and overlap (fig 2).
Regarding claim 9, Neitzel also discloses the size of the loading pallet is 800×1200 mm (paragraph 0019) or 1000×1200 mm.
Regarding claim 10, Neitzel also discloses the loading pallet is a pedestal pallet (fig 2).
Regarding claim 11, Neitzel also discloses that there is one motor each in the first transfer means and the second transfer means (18 and motor for conveyor 37).
Neitzel does not disclose (claim 1) the grouping station includes a combined turning and crossing station for the loading pallet for defining the handling direction. 
Regarding claim 1, Hale teaches a combined turning and crossing station (B’) for the loading pallet for defining the handling direction (fig 6).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the grouping station of Neitzel to include a combined turning and crossing station for the loading pallet for defining the handling direction as taught by Hale in order to change the orientation of articles being transported on the pallets (col 4, lines 10-16).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Keith R Campbell whose telephone number is (571)270-1015. The examiner can normally be reached Monday-Friday 8:30am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GENE O CRAWFORD/Supervisory Patent Examiner, Art Unit 3651                                                                                                                                                                                                        
/KRC/Examiner, Art Unit 3651                                                                                                                                                                                                        6/2/2022